Exhibit 12.1 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the calculations of the historical ratios of earnings to fixed charges for Merge Healthcare and etrials for the three months ended March 31, 2009, and the years ended December 31, 2008 and 2007, as well as the calculations of the supplemental pro forma earnings to fixed charges ratios for the three months ended March 31, 2009 and the year ended December 31, 2008. Merge Healthcare Historical Ratios of Earnings to Fixed Charges
